 BREAUX MART, INC.485Breaux Mart,Inc.andRetail Clerks International As-sociation,AFL-CIO,Local548.Case 15-CA-5371April 22, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 11, 1974, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith. Specifically, we findmerit in the General Counsel's exceptions to the find-ing that David Dennard was not discharged for reasonsproscribed by the Act.The Administrative Law Judge found, and the re-cord shows, that David Dennard was employed by theRespondent as a stock clerk on July 6, 1974,' at itsMetairie, Louisiana, store, and was assigned to workwith the night crew under the direct supervision ofJohn McConnell. On his application, Dennard, a recenthigh school graduate with plans for entering TulaneUniversity, noted his 2 years of clerking experience attwo grocery stores, and submitted a letter from themanager of his last employer, a Safeway store in Cali-fornia, stating that he, Dennard, was an "excellentstock clerk." Dennard had been a member of a unionat his last employer and thought that the Respondent's70 full- and part-time employees might be interested ina union. Toward this end, Dennard, on July 10, dis-cussed organizing procedures with the Union's vicepresident, Ronnie Ricard, and thereafter began to so-licit support from his fellow employees on the nightcrew as well as 8 to 10 employees on the day shift.Dennard's union activities soon came to the atten-tion of McConnell and Store Manager Tony Moreland.Thus, on July 15, while on their regular 10 p.m. breaks,Dennard and several other stock clerks were discussingthe Union. Dennard was explaining his favorable expe-rience and advantages that unions offered whenMcConnell joined the group and stated that a union1Hereinafter all dates arein 1974.was not I ^ssible at the Respondent's store, and endedthe discussion by adding that if the employees organ-ized "Mr. Breaux would rather close the store thanhave a union in it . . . [Mr. Breaux] didn't like peoplepushing him around." At or about the same time,McConnell separately ordered stock clerks PaulManale and Victor Leggio to stop talking to Dennardabout the Union and to stay away from him. Basedupon the foregoing credited testimony the Administra-tiveLaw Judge properly found that by threateningstore closure and ordering employees to stay away fromDennard the Respondent violated Section 8(a)(1) of theAct.The Administrative Law Judge also found that onSunday, July 21, McConnell happened to visit withTony Moreland, who had just returned to New Orleansearlier that day following a week's vacation out oftown. During the course of their conversation in More-land's apartment, McConnell admittedly related Den-nard's talkativeness at work, which included, as theAdministrative Law Judge found, Dennard's recentunion advocacy. Moreland replied that he intdnded totake a "closer look" at Dennard over the coming week.During the first 2 weeks of his employment, fromJuly 6 to 22, Dennard was assigned to the paper goodsaisle which was 1 of the 10 or so grocery and dry-goodsaisles underMcConnell's supervision. There is littledispute that during this time Dennard performed hiswork well, as judged by his fellow employees and hissupervisors. Indeed, it is undenied that during the fol-lowing week both Moreland and the Respondent's as-sistant store manager praised Dennard's work and saidthey would try to get him a raise.On Monday, July 22-the day after Moreland vowedto take a "closer look"-Dennard reported for work at7 p.m., his normal starting time, and was informed byMcConnell that he had been scheduled to come inearlier that day to do price changes. McConnell toldDennard that his name was on the roster posted in thestore the previous week. Dennard stated that he hadbeen told that if his hours were changed he would beorally notified and McConnell had not previously noti-fiedhim of the changes scheduled for Monday.McConnell then spoke to Moreland who told Dennardthat it was not important, not to worry about it, addingthat Dennard could make up the time that week.On the following day, Tuesday, July 23, Dennardreported for work at 2 p.m. and started doing pricechanges in the paper aisle. However, Moreland reas-signed him to the liquor aisle which, unlike the otheraisles in the grocery store, was the direct responsibilityof Moreland and not McConnell. Moreland explainedthat the liquor aisle was in bad shape, and Dennardcould see that the shelves were bare. Indeed, the regularliquor aisle stock clerk, Eddie Gammon, had not217 NLRB No. 56 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked since the previous Friday and was not expectedto' return that week. Moreover, the 60 or so cases ofwine and an undetermined number of cases of liquorordered by Moreland each week were normally re-ceived on Tuesday, Wednesday, and Thursday, and"spotted" (i.e., deposited) by the supply house delivery-men at the end of the liquor displayaisle.Dennard alsonoticed that there was already quite a large back stockin the liquor storeroom waiting to be shelved on thedisplayaisle.Briefly, Moreland explained to Dennard,who was unfamiliar with the operation of a liquor aisle,that the invoices for each delivery were left with thecashier, the Respondent's prices were written on theinvoices from the store's own liquor price book, theprices were then stamped on the merchandise, the bot-tles were placed on the display shelves, and after he hadfinished with the invoices they were to be returned tothe cashier.After giving these brief instructions Moreland left,but by his estimation he returned every 10 to 15 mi-nutesto see how Dennard was progressing. AccordingtoMoreland, nothing appeared to be out of order.Dennard followed the same routine on Wednesdayand Thursday, splitting his time between the liquor andpaper aisles. In all, he spent about 7 hours on the liquoraisle,or about one-half of the time the regular stockclerkwould have spent over a comparable period.Aside from experiencing some difficulty in reducingthe back stock that was already in the liquor storeroomwhen he took over on Tuesday, and finding space in thestoreroom for the shipments received that week, Den-nard encountered no problems. When the night crewleft the store late Thursday night everything appearedto be in order; Dennard testified without contradictionthat the liquor aisle had been properly "fronted" andwas in good order, and, as was customary, all emptyboxes were removed from the aisles and burned by thenight crew. Again, it is uncontroverted by the assistantstoremanager(who took over for Moreland in thelatter's absence all day Wednesday and from- 3 p.m. onThursday), and McConnell, and the employees thatthere was nothing out of order on the liquor aisle. Thesame could be said for the liquor storeroom whereDennard had stacked some 30 cases of wine and liquor,leaving some 12 to 15 of these cases on his flatcar.Indeed, employees who had occasion that week, includ-ing Thursday, to enter the liquor storeroom, which alsohoused cigarettes, candies, and drugs, noticed nothingout of order.Upon leaving the store late Thursday night, severalof the store clerks, including Dennard, who was notscheduled to work the-following day, remained in theparking lot, and, over a few beers, discussed a numberof subjects of common interest. McConnell joined thegroup. At some point, after discussing Mardi Gras,Dennard began relating his interest in the Union, stat-ing that if a majority designated the Union as theirbargaining representative the matter would be "out ofMr. Breaux's hands." McConnell, by his own admis-sion,replied, "man, if you do-that, Mr. Breaux wouldprobably close the store down." Dennard concludedthis part of the discussion by announcing that the em-ployees "were going to have a meeting that Sundaywith [Union Vice President] Ronnie Ricard."The following morning, Friday, July 26, Morelanddecided to discharge Dennard, and informed Dennardwhen he reported for work on Saturday night. Accord-ing to Moreland, he told McConnell "the specific rea-sons I wanted him to fire Dave," and ordered McCon-nell to fill out Dennard's termination slip. The slip,which was filled out on Saturday, noted the following:"Dismissed: did not show up for work-mispriced liq-uor shipment."However, the only time Dennard "did not show upfor work" was on the previous Monday and,as men-tioned above, the Respondent conceded that that inci-dent was forgotten. As for mispricing the liquor ship-ment,Moreland testified that late Fridaymorning acheckout cashier, Barbara Fletcher, brought to his at-tention three bottles of Sangria each bearing different,prices, $1.57, $1.51, and $1.59. Previously, the samecashier had called his attention to two bottles of liquoreach having different prices, and another instance of amispriced bottle of liquor was also discovered. More-over, when Moreland went to the liquoraisle,he founda couple of other mispriced bottles of Sangria. More-land "assumed" that Dennard, and not Gammon, wasresponsible for each error. In any event, it is undisputedthat other stock clerks had mispriced as many as 15casesof goods and were not disciplined-let alonedischarged-in any way. Indeed, the incidence of mis-priced items was far fromuncommon:BarbaraFletcher testified that discovery of an improperlypriced item occurred with every 9 or 10 customers, andwas not usually reported to a supervisor. Confrontedwith these circumstances,Moreland conceded, thatwithout more, he "would not fire someone for makingseveral minor mistakes [and, shifting the explanationfor the discharge to a much graverreason,added] butsomeone who had completely destroyed a section in astore, I would have no recourse but to fire him."At this point it is obvious from Moreland's owntestimony that the mispricing incidents, standing alone,were not sufficientreasonsfor the discharge. And, asDennard's alleged tardiness was admittedly a forgottenmatter, the Respondent failed to provide any plausibleexplanation for the discharge. Of course, this circum-stance,coupled with the fact that Dennard was a goodemployee, twice praised by his supervisors within 2days of his sudden termination,raisesand clearly sup- BREAU,X MART, INC.ports the inference that the real reason for his dischargelay elsewhere.Against this background,we are con-vinced that Dennard's union activities contributed atleast in part to his discharge.Accordingly,we find that the General Counsel sus-tained his burden of making outa prima facie caseofunlawful discrimination.Thus,within the 10 dayspreceding the discharge,the Respondent became awareof Dennard'sunion activities,obviously took strongexception to his efforts by unlawfully threatening storeclosure and twice ordering employees to avoid Den-nard and not to talk to him about the Union, and, onthe very eve of his discharge,again threatened to closedown if the employees exercisedtheirlawful right todesignate a bargaining representative. Throughout,Dennard was the Union's leading,if not sole,advocate,and within hours of his discharge he announced that heand his fellow employees were planning to meet withthe Union.Knowledge,union animus, the timing of thedischarge,and the failure of the stated nondiscrimina-tory reasons to withstand scrutiny, all support our con-clusion.The AdministrativeLaw Judge apparently agreedthata primafaciecase had been established. But hefound that,on balance,the Respondent had at least metits burden in rebutting the General Counsel's case bysupplying additional reasons for the discharge.Wedisagree.The additional and shifting reasons for thedischarge are no more convincing than the initial statedreasons.As mentioned above,Moreland found that "some-one . . . had completely destroyed"the liquor sectionof the store and, without making any effort to investi-gate or confront Dennard with this charge, simply "as-sumed"Dennard was solely responsible.Bearing inmind that the Administrative Law Judge found thatMoreland was given to"overstatement,"this is hisversion of what he foundlate Fridaymorning when heinvestigated the mispriced bottles of wine:Upon going on the liquor aisle, it practically mademe sick.There were empty boxes thrown aboutthe liquor aisle.There were full bottles stacked up.There were loose liquor bottles,wine bottles,thrown about the aisle.I found 3 or 4 invoicesstuffed in an empty box that if it had been burnedwe would have lost those invoices.Between thekitchen aids,there were other invoices behindthere. Behind the Gallo wine there were invoiceswhich seemed as though they were practically hid-den behind there. There was a whole week's in-voices.-None of them had been turned in. So I said, God,this mess,so I went in the liquor room, and I wasgoing to try to start working myself, when I went487in the liquor room, the liquor room was a completedisaster area, like a hurricane hit. There were bot-tles thrown about. There were broken liquor bot-tles.Someone had stacked full cases of bottlesupon half cases of bottles. They had fell [sic].Cases of bottles had broken. The place was just amess. There were even empty boxes in the liquorroom. We couldn't get through to get our drugs.We couldn't get through to get the cigarettes. Itwas a complete disaster area.Never in my life haveI seen a bigger mess than this was.Despite this "complete disaster," which, if it existed,surely posed some danger or at least inconvenience tostore personnel and customers, Moreland stated that hecould not assign any one of the store's employees toclean it up until 1 day later because the store was busy.Moreland himself, who was directly responsible for theliquor section, candidly admitted that he could notspare any of his time that day to work on the "disasterarea"and, instead,returned to the task of bagginggroceries at one of the store's eight checkout countersbecause "my customers came first." There is no evi-dence that any supervisor, employee, or even a cus-tomer ever noticed anything amiss in the liquor aisleand reported to Moreland. Nor is there any evidencethat Moreland even discussed this"disaster area" withanyone on Friday. Assuming, as Moreland did, that themess was causedon Thursdaynight, no reason wasadvanced why the assistant manger,McConnell, or anyother members of the night crew responsible for clean-ing up the store had failed to detect anything. Likewise,neither of the two porters who swept and washed thefloors before the 8 a.m. opening on Friday reported anymess in the liquor aisle.Moreover,none of the em-ployees who regularly visited the storeroom to obtainsupplies of candies, cigarettes,and drugs noticed any-thing wrong in the liquor section.Indeed, the Respon-dent's own witness, Barbara Fletcher, had been in thestoreroom that day and her testimony makes no refer-ence to any alleged disorder.In addition,as far as therecord reveals, Moreland never investigated the matter,or even sought any explanation from McConnell for thedamage supposedly done by a member of his crew.Finally, and perhaps most telling of all, no mention ofthe "disaster area" was made on Dennard's termina-tion slip although it was prepared on Moreland's "spe-cific" instructions 1 day later.Some of these circumstances troubled the Adminis-trative Law Judge, but he also found, based on cor-roborative testimony, that there was some disarray,although certainly not of the magnitude Moreland de-scribed.We do not disturb this finding, but we note thatin each instance these witnesses testified to circum-stances as they appeared long after the decision to dis-charge Dennard had been made.Thus,Eddie Gammon 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDvisted the store on Friday night and happened to noticethat the liquor aisle, after a busy day when no one wasassigned to care for the area,was in disarray.On Satur-day and Sunday bag boy Steve Murphey spent consid-erable time cleaning up the storeroom,checking priceson the liquor aisle,and marking some of the bottlesDennard had left untouched in the storeroom the previ-ous Thursday. Cashier Kay Hood assisted Murphey onSunday. -Finally,whenGammon returned onMonday-4daysafterDennardhadlastworked-he noticed mismarked and misplaced bottleson the liquor aisle. But it is clear that by this timeless-experienced employees had had their hand inworking this unfamiliar section of the storeroom andthe liquor aisle.Therefore, we must return to Moreland's descrip-tion, albeit overstated, of the condition of the liquorsection on Friday. To repeat, according to Moreland,he found filled and partially filled cases of liquor andwine bottles in the liquor aisle. In this regard, Respond-ent made no effort to consider a most plausible reasonfor this circumstance; namely, that the invoices submit-ted in evidence show that at least two deliveries weremade on Friday, consisting of 2 cases and 19 bottles of6 different kinds of wine. Indeed, Moreland, who al-ways ordered the liquor, would have known that deliv-eries would be made on Friday and,according the usualprocedure, would be "spotted" in the display aisle.Dennard could hardly be blamed for the presence of theliquor and wine in the aisle because he was not on dutythat day. Moreover, Moreland did not try to ascertainfrom McConnell, or anyone else, how empty boxescould have been left behind by the night crew. As forthe invoices, the Administrative Law Judge specificallyfound that Moreland had never explained to Dennardtheir real significance.We agree and note that, al-though he was told to return them to the cashier whenhe was "finished," Dennard explained that he was not"finished" with them and intended to use them againin stocking shelves.In any event,no invoices were lost,and even if they had been lost, Respondent's own wit-ness,Gammon, testified the cashier kept a duplicatecopy of each invoice. Finally, it is undisputed thatbroken bottles were normally kept in boxes on thestoreroom floor for the purpose of submitting claimsagainstthe liquor supply company which deliveredthem. Dennard testified that there were about 30 boxesof liquor in the storeroom on Thursday. Of these boxes,some 12-15 had been delivered that day, and Dennardplaced them- on a flatcar which he wheeled to the store-room. Yet there is no mention of the flatcar in More-land's testimony. If Dennard had risked the chancethat another clerk in need of a flatcar would damagegoods while unloading it,-this was not explained to himby Moreland. Indeed, it does not appear that Morelandgave Dennard any instructions at all with regard to theoperation of, and work to be performed in, the store-room.Finally,contrary to the Administrative Law Judge,we find that on Saturday evening when Dennard re-ported forwork he was informed by McConnell andthenMoreland that he had done a poor job on theliquor aisle.It appears that Dennard then demanded tosee the aisle and, after Moreland refused this request,the discussion became heated.Thiscircumstance, andallof the foregoing evidence,convinces us that theRespondent seized upon a pretext for Dennard's dis-charge, and was really motivated by his union activi-ties.Based on the foregoing and after a review of all of theevidence,and the inferenceswhich can bereasonablydrawn therefrom,we conclude that the Respondentviolated Section 8(a)(3) and(1) of the Actby discharg-ing David Dennard onJuly 27, 1974,at least in partbecause of his union activities.In view of the foregoing violations of Section 8(a)(3)and (1) of the Act, we shallissue a new Order asprovided below.ORDERPursuant to Section 10(c) of the National Labor Re-lations-Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Breaux Mart,Inc.,Metairie, Louisiana, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Threatening employees that the store will close ifthey select a union to represent them.(b) Instructing employees not to discuss unions witheach other.(c) Discouraging membership in, or activities on be-half of, any labor organization by discharging em-ployees or otherwise discriminating against them in anymanner, with regard to their hire and tenure of employ-ment,or any term and condition of employment, be-cause of their union activities.(d) In any other manner interfering with, restraining,or coercing any employee in the exercise of his rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer David Dennard immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent job, without preju-dice to his seniority or other rights previously enjoyed,and make him whole for any loss of pay due to thediscrimination against him by awarding him backpayfrom the date of his discharge to such time as he re-ceives a valid offer of reinstatement, the computation BREAUX MART, INC.of such moneys to be in accord with the Board's Deci-sion inF W Woolworth Company,90 NLRB 289(1950), andIsis Plumbing & Heating Co.,138 NLRB716 (1962).(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its store in Metairie,Louisiana, copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 15, after being duly signed by Respon-dent's authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a hearing in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protection andTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT discourage membership in, or ac-tivities on behalf of, any labor organization by489discharging employees or otherwise discriminat-ing against them in any manner,with regard totheir hire and tenure of employment, or any termand condition of employment, because of theirunion activities.WE WILL NOT threaten to close the store if em-ployees select a union to represent them.WE WILL NOT instruct employees not to discussunions with each other.WE WILL offer David Dennard immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to his seniority or other rights,and make him whole for any loss of pay sufferedby reason of the unlawful conduct against him.BREAUX MART, INCDECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thiscase was heard at New Orleans, Louisiana, on October 8 and9, 1974.'The proceedings were initiated by unfair laborpractice charges filed July 30 by Retail Clerks InternationalAssociation,AFL-CIO, Local 548 (the Union). Based onthese charges a complaint issued August 30 alleging thatBreaux Mart,Inc. (Respondent)had committed unfair laborpractices in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended (the Act). The Re-spondent filed an answer admitting jurisdiction but denyingthe commission of unfair labor practices.The issues are whether Respondent unlawfully threatenedemployees with store closure if they unionized, ordered em-ployees not to talk to union adherent John David Dennard,and whether_Dennard was fired because of this union activity.Upon the entire record, including my observation of thewitnesses and consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent is a Louisiana corporation engaged in the op-eration of a chain of retail grocery stores in Jefferson Parish,Louisiana, including a store at Metairie, the only facilityinvolved in this case. In the operation of its business Respond-ent annually receives gross revenues in excess of $500,000 andpurchases and receives goods and services valued in excess of$50,000 directly from points outside Louisiana. It is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.Respondent's Metairie store is described in the record asa large supermarket. The market includes a grocery depart-ment, a produce department, and a meat department. Theselling area, exclusive of the meat department, consists of 14aisles where goods are displayed. Eight checkout counters are1All dates herein are in 1974 unless otherwise indicated. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDarranged across the front of the store. The number of cashiersmanningthese checkout counters varies depending on thevolume of business.The store employs about 70 employees, many of whom areteenagers who work part-time or at night. They are not repre-sented by a union. The management team consists of StoreManager Tony Moreland whohasoverall responsibility, anassistant manager who is in charge when Moreland is not onduty, a produce manager, a meat department manager, andmanager-trainee John McConnell. McConnell is in charge ofthe night crew of stock clerks who place the merchandise on- shelves in the storeaisles.McConnell is a supervisor withinthe meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis an unincorporated association which admitstomembership employees of various employers,includingemployees of Respondent,and which represents employeeswith respect to wages, hours, and other terms and conditionsof employment.It is a labor organization within the meaningof Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Threats,Coercion,and Restraint1.The issuesThe complaint alleges, and the answer denies, that Re-spondent, in the person of its supervisor, John McConnell,violated Section 8(a)(1) of the Act in two regards: Firstly,that on July 15 and 26 he threatened employees that theowner,of the store would close it down if the Union organizedthe employees; secondly, that on three occasions in late Julyhe ordered employees not to talk to, nor to discuss unionactivities with, a known union advocate. The evidence estab-lishes that the union advocate in question was the allegeddiscriminatee John David Dennard. At the hearing Respon-dent's counsel admitted, and the testimony of witnesses in-cluding McConnell indicates that McConnell in fact had di-rected employees not to talk with Dennard. The issue on thissecond allegation, therefore, is whether such managerial limi-tation on discussion among the employees was an unfair laborpractice. I fmd below that on the first issue Section 8(a)(1)was violated as alleged, and on the second issue Section8(a)(1) was violated on two of the three occasions alleged.2.The hiring of DennardRespondent employed Dennard as a stock clerk during a3-week period from July 6 to 27. At the time of the hearinghe was 19 years of age.Prior to his employment with Respondent Dennard hadalmost 2 years' experience working in supermarkets. Thus,during the preceding 2 years he had worked at a Safewaystore in Houston, Texas, as a bagboy for 2-1/2 to 3 monthsand as a stock clerk for 8-1/2 months. Following this he hadworked at another Safeway in San Diego, California, as abagboy for 3 months and as a stock clerk for 8 months. None--of this experience involved the pricing of merchandise nor didany of it involve the handling of liquor merchandise.In applying for employment with Respondent, Dennardcited his past experience and offered a laudatory letter ofrecommendation from-his Safeway store manager in SanDiego. Respondent's Store Manager Moreland hired him asan experienced stock clerk relying on his claim of experienceand also on the letter of recommendation. Although the letterwas not offered in evidence, Moreland testified without objec-tion that the letter "stated that Dave Dennard was an excel-lent stock clerk and there was nothing in the supermarketthat he couldn't master and do an excellent job of."3.Dennard's unionactivityDuring his employment with Safeway Dennard had beena member of the Union. He thought Respondent's employees,who were unrepresented, would be receptive to the idea ofunion representation.On July 10 he contacted the Union'svice president, Ronnie Ricard, and generally discussed withhim the procedures for organizing the store employees.Thereafter he talked to all of his fellow workers on the nightcrew, as well as 8 or 10 on the day crew, telling them aboutthe Union and endeavoring to learn if they would be receptiveto union representation.Store Manager Moreland testified that prior to the time ofDennard's discharge he had no knowledge of his union activ-ity.As detailed hereinafter, however, the record establishesthat manager-trainee McConnell was present on some occa-sions when Dennard discussed the Union. His knowledge ofDennard's union activity is attributable to Respondent.4.Threats that the store would closea.The mid-July conversation in the storeDuring the 10 p.m. breaktime on the evening of Monday,July 15, some of the stock clerks on the night crew, includingDennard, Donald Comeaux, Steve Childress, and possiblytwo others, gathered in the vicinity of the checkout countersin the front of the store to engage in casual conversation.Dennard was telling Comeaux about the advantages of unionrepresentation. He talked about the benefits he had receivedas a union member in California, including vacation benefitsand higherwages.He expressed the view that the unionoperation in Safeway was superior to that of Respondent.During this conversation McConnell joined the group. Ac-cording to Dennard's testimony McConnell stated he did notthink a union at Respondent's store was possible. Dennardreplied that it was economically feasible because stores inCalifornia had unions, their employees enjoy higher pay, andthe stores also make a profit. McConnell then stated that Mr.Breauxwould rather close the store than havea union in itand he did not like people pushing him around. Comeauxtestified that when Dennard was telling about how the unionoperation in Safeway was a lot,better than at Breaux Mart,McConnell said Respondent's operation was not that good,that its chain was not as big as Safeway and a union wouldnot work; that Mr.Breaux was a millionaireand could affordto close it.McConnell denied that he had such a conversation or thathe'made such statements. I do not credit his denial. Based onthe testimony of Dennard and Comeaux I fmd that on the BREAUX MART, INC.evening of July 15 McConnell told them in substance-that theUnion could not work in Respondent's operation and thatRespondent's owner would close the store rather than havea union in it. I base this finding on the fact-that both Dennardand Comeaux were clear about the occasion of the conversa-tion and in general supported each other respecting what wassaid. The testimony of each suffers from possible bias; Den-nard because he was later discharged and is an interestedparty in the present matter, and Comeaux because he too waslater discharged and because his father was a union supporterin another industry. On the other hand some bias may beimputed to McConnell because of his supervisory status withRespondent.I further find that McConnell, by suggesting to employeesthat Respondent would close the store rather allow the em-ployees to unionize, interfered with, restrained, and coercedthem in the exercise of their rights guaranteed in Section 7 ofthe Act and thereby committed an unfair labor practice pro-hibited by Section 8(a)(l)..At the time of the July 15 conversation Moreland was onvacation in Atlanta.When he returned to New Orleans onSunday, July 21, McConnell met him at his apartment toreport on conditions in the store. Among other- thingsMcConnell told him that Dennard had been B-S-ing a lotand had not been carrying his freight. This news did notprompt Moreland to do anything, but he determined to havea closer look at Dennard's performance during the comingweek.b.The July 26session in the parking lotOn Thursday, July 25, the night crew and a few from theday shift worked through the evening hours, finishing up °shortly after midnight. As they were not scheduled to workFriday they decided to get some beer and relax in the parkinglot for what is described in the testimony as a "bull session."Those present includedMcConnell, Dennard, Comeaux,Paul Manale, Victor Leggio, Pat Voss, Ed White, and someof the' day shift clerks. There is dispute in the testimonyregarding which Thursday night this get-together occurred.McConnell placed it during the prior week which would havebeen the 19th of July. I find he was mistaken about this.Dennard was fired on Saturday, July 27, and he testified thatthe parking lot meeting was after work on the Thursdaybefore he was fired. He is corroborated by Manale who testi-fied it occurred around inventory time. Inventory was takenSunday, July 28, the day after Dennard was discharged. Co-meaux did not place the time although he testified about whathappened. Leggio, who according to McConnell was present,was not asked about the parking lot session although hetestified about other matters. I credit the testimony of Den-nard and Comeaux and find that the parking lot sessionoccurred in the early hours of Friday, July 26.The group talked of many things. The longer time residentsof New Orleans told Dennard about Mardi Gras which hehad never seen. They talked of cars, girls, the cashiers, andsex.According to Dennard, whom I credit, they discussedracial problems including unemployment among Blacks inthe New Orleans area. Dennard then brought up the subjectof the Union arguing that if-people were paid adequate wagesthey could afford to feed their families and would not need491unemployment compensation. He spoke of how the Union inCalifornia had gotten him $400 in backpay. According toComeaux, whom I credit, Dennard compared Respondent'sstore with Safeway stores, contending that Safeway, a union-ized operation, used superior methods for stocking the stores.He said employees could get more money with the Union andthat they should get 51 percent of the employees in all ofRespondent's stores and then the matter would be out of Mr.Breaux's hands. According to Dennard he also told the groupthat on the following Sunday he was meeting with UnionOrganizer Ronnie Ricard.According to McConnell, whom I credit, Dennard talked,about his union, how he liked it, how it had gotten him somemoney. McConnell testified that he responded as follows,"and I told him, man, if you do that, Mr. Breaux wouldprobably close the store down . .. .Based on these admitted comments by McConnell, a super-visor, I find that on July 26 Respondent committed an unfairlabor practice in violation of Section 8(a)(1) by threateningemployees that the store would probably close if the Unionshould organize them. Even though the comments were madein a social situation by a supervisor as young as many of theordinary employees, they were coercive. Although it wasafter working hours, they were still in the environs of thestore. In spite of his youth, McConnell was in charge of allstock clerks working at, night. During the hours after thestore was closed to the public, he ordinarily was the onlymanagement official on the scene. To the night crew he wasthe boss. He was the one who told Dennard on Saturday July27 that he was discharged. It is unlikely that ordinary em-ployees would take his comments lightly. The risk that theywould not was part of his responsibility as a supervisor.LucyEllen Candy Division of F & F Laboratories, Inc.,204 NLRB121 (1973).5.Managementdirects employees not to talk withDennardThe complaint alleges and the answer denies that Respond-ent independently violated Section 8(a)(1) of the Act when onthree separate occasions during the latter half of July McCon-nell ordered employees not to talk to a known union advocateand not to discuss union activities with him. The knownunion advocate was Dennard.As noted earlier McConnell was in charge of the night crewof stock clerks whose job it was to move merchandise fromthe warehouse area in the rear of the store to their respectiveaisles and to stock the shelves with priced merchandise. Thestock clerks are all young men in their late teens. McConnellhimself is only 19. McConnell's testimony indicates thatexcessive conversation among these stock clerks was a con-stant problem. He admitted that he frequently admonishedeach stock clerk to stop talking and to get on with his work.According to him he told them not to talk with anyone whileworking.a.Instructions to ComeauxThus, McConnell testified that although Comeaux was onehis best workers, he had to speak to him every night aboutthe talking, not just with Dennard, but with anyone. He 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinally took action with respect to Comeaux by taking him offof the night crew during thethird week of Dennard's employ-ment. According to McConnell, Comeaux had been talkingexcessively for a month. It is not alleged that this transfer ofComeaux was an unfair labor practice.Comeaux testified, as noted earlier herein, respecting theincident on July 15 when McConnell indicated that the storemight close if the employees unionized. He further testifiedthat following this incident on July 15 he returned to workin his aisle and McConnell came back to him saying, "I don'twant you talking to David (Dennard) anymore." Comeauxasked him why and McConnell replied, "Because you cantalk to him on breaktime." Comeaux admitted that he hadbeen earlier warned about talking too much.The evidence respecting the warning to Comeaux not totalk with Dennard does not amount to an unfair labor prac-tice.None of the evidence other than the timing involvedindicates that it was a warning not to discuss union activitieswith Dennard. On the contrary the evidence indicates that hehad permission to talk without limitiation during breaktimeand McConnell was only trying to keep him working and nottalking during working time.b.Instructions to LeggioMcConnell also admitted talking nightly to Victor Leggio,warning him to quit talking and to quit goofing off. He testi-fied Leggio was talking in the aisle and also in the furnaceroom. He took no action respecting Leggio because he did notconsider it serious.Leggio, a youth of 18 years, testified that around mid orlate July on an occasion when he was in the stockroom in therear of the store, McConnell told him, "Don't be talking toDave about the Union." He said okay. Leggio admitted thatMcConnell had had to speak to him more than once abouttalking, telling him to stop talking and to work. But he fur-ther testified that on this particular occasion McConnellmade no mention of his work. Leggio was a credible witness.McConnell denied generally that he had told any stockclerk to stop talking to Dennard because they were talkingabout the Union. He admitted, however, that he heard Den-nard talk of the Union during his second week of employmentand also during the incident in the parking lot. I credit Leggioover McConnell because in his demeanor he appeared to bea more forthright witness. He was more disinterested in thelitigation thanMcConnell, who was a supervisor. And asalready found herein, McConnell had expressed his view thatthe store would close if the employees organized and hadcommitted an unfair labor practice in doing so. I find that hecommitted a further unfair labor practice by instructingLeggio not to talk to Dennard about the Union. The form ofthis instruction was such as to allow Leggio to talk aboutother things to Dennard while barring him from conversingabout the union topic. This was an invasion of employeerights to discuss the topic.c.Instructions toManaleMcConnell also admitted that he talked to Paul Manalealmost nightly about his excessive talking and finally dis-charged him in August. According to McConnell excessivetalking was one of several reasons for the discharge.Manale, 18 years of age, testified that on one occasion priorto the discharge of Dennard when he was loading a flat carwith merchandise in the warehouse area of the store. HeaskedMcConnell if he had heard about the Union andMcConnell replied that he had. According to Manale,McConnell added, "I would advise you to stay away fromDave."Manale's recounting of the language used by McConnellwas specific but he was vacillating and unclear about whenitoccurred. He first testified that the incident was not longafter Dennard was hired. On cross-examination he referredto his pretrial affidavit in which he had placed the incidentaround August 1. At that point Dennard had already beendischarged. He explained this by saying he was unsure of thedate. He then again placed the incident shortly after Dennardhad arrived. He later testified that his recollection at the timehe gave the pretrial affidavit was better than at the time ofthe hearing and he placed the incident around the latter partof July. Later he said it was around August but he was certainitwas before Dennard was discharged. In sum Manale wasclear about what was said, but very vague about when, otherthan that it was sometime during the employment of Den-nard.McConnell did not specifically deny making this statementto Manale. On balance I find that Manale should be creditedin that the incident occurred during the period Dennard wasan employee.Becausethe advice to stay from Dennard fol-lowed immediately upon his answer to Manale that he knewabout the Union, I find that he was advising him to stay awayfrom Dennard, the union advocate. Being a supervisor andmaking these remarks during working hours at Manale'swork station, I find that they amounted to an instructionfrom McConnell to Manale to stay away from Dennard. Thiswas an interference with employee protected rights and there-fore an unfair labor practice.There is no question about whether Mc Connell was withinhis rights to direct employees to keep working during work-ing hours and to avoid talking which interfered with work ifsuch restrictions were applied evenhandedly to all conversa-tions irrespective of whether they involved the topic of union-ism. However, in the two incidents above found to be viola-tions,McConnell either explicitly or in context singled outthe union advocacy of Dennard and attempted to interferewith other employees associating with him.B.The Alleged Discrimination1.The issueThe complaint alleges, and the answer admits, that on July27 Respondent discharged Dennard and has since refused toreinstate him.2The Complaint also alleges that Dennardwas discharged and thereafter not reinstated, because of hisunion activity. Respondent denies this motive, contendingthat he was discharged for cause. I find below that there is2During the hearing Respondent amended its answer to allege the dateof discharge as July 26, but then at a later point offered evidence that thedate of discharge in fact was July 27. 1 find it was July 27. BREAUX MART, INC.insufficient evidence to establish that he was unlawfully dis-charged.2.Dennard's regular dutiesBecause of his past experience Dennard was hired as astock clerk. For about 2 weeks he worked on aisle 4 stockingpaper goods. McConnell was his regular supervisor.According to fellow workers he was a competent stockclerk. Paul Manale considered him faster than some otherclerks.Donald Comeaux had heard both McConnell andStore Manager Moreland say Dennard was a good worker.And McConnell himself testified that during Dennard's firstweek he did a good job. But, according to him, during thesecond week-he had trouble finishing his work and was doinglots of talking with other clerks.During his first 2 weeks Dennard's regular hours on Mon-day were 7 p.m. to midnight, and on Tuesday and Friday 7p.m. to 2 a.m. He was not regularly scheduled to work atother times unless verbally instructed by McConnell. A writ-ten schedule of hours for stock clerks was ordinarily postedon the door of the manager's courtesy booth: However, Den-nard relied instead on verbal instructions from McConnelland did not look at the schedule.For the Monday of his third week Dennard was listed onthe written schedule as due to report for work at 2 p.m.According to McConnell, he had told Dennard the previousFriday to report on Monday at 2 p.m. to do price changes.Dennard denied that he had been so instructed by McConnelland I credit his denial. After he reported at his regular timeon that Monday, McConnell asked if he had done the pricechanges and he replied no. McConnell then showed him hisname on,the written schedule which called for him to appearat 2 p.m. but told him not to worry about it. McConnell tookno action because of Dennard's alleged failure to show up at2 p.m. He testified, "I didn't deem it necessary. What wasdone was done." Dennard continued to work. At the end ofthe week when he was discharged McConnell made a writtenentry on an employees's status change report indicating asone of the reasons for his dismissal that Dennard "Did notshow up for work." In view of Dennard's continued employ-ment after Monday, particularly his assignment on Tuesdayto the added responsibilities of the liquor aisle, any failure onhis part to report on time on Monday was condoned. As abasis for discharge, this reason was clearly dredged up.3.Theliquor aisle and stockroomSupervision of the liquor aisle and the stockroom whereunshelved liquor was stored were the direct responsibility ofStore Manager Moreland. The liquor stockroom was a smallroom at the front of the store where drug items and cigarettesas well as liquor were stored.Liquor deliveries to the store come regularly on Tuesdays,Wednesdays,and someon Thursdays. Liquor supply housedeliverymen would spot the cases of merchandise delivered atthe end of the liquor aisle. The stock clerk assigned to theliquor aisle would then shelve as much merchandise as possi-ble directly fromthese cases usinga copy of the distributor'sinvoice and the store liquor price book as guides in pncingthemerchandise. At the end of his shift the liquor clerk493moved excess merchandise, whether in open or unopen cases,to the liquor stockroom. As with other types of merchandise,empty boxes were burned by the stock clerks.The regular stock clerk assigned to the liquor aisle wasEddie Gammon, a 16-year-old part-time employee. He testi-fied that when first assigned to liquor aisle he received train-ing from Store Manager Moreland and also from the manwho had preceded him as liquor clerk. His training lastedbetween 3 and 4 hours. Because of illness Gammon did notwork during the week of July 22-27, although he did showup on Friday night, July 26, to find out if he was to work thefollowingMonday. The last previous occasion on which hehad worked was Friday, July 19, at which time, according tohim, he had left the liquor aisle and the liquor stockroom ingood condition.4.Assignment of Dennard as temporary liquor clerkOn Tuesday, July 23, Dennard reported at 2 in the after-noonfor the purpose of making price changes in the paperaislewhere he was regularly assigned. Moreland, however,instructed him not to work his price changes on the paperaisle that day, thatsomeone elsecould do it. Moreland statedthat the liquoraisle wasin bad shape and he wished Dennardto straighten it out in preparation for inventory the followingSunday. Although Dennard was an experienced stock clerk,he had not previously worked with liquor, so he was unfamil-iar not only with the aisle, but also with the merchandise.When Dennard first observed the shelf and the liquoraisle onTuesday, the shelves were quite bare.According to him his orientation in working the liquorconsisted of Moreland showing him the backstock in theliquor stockroom, the merchandise stacked in the aisle, theinvoices obtained from the office with the prices written onthem, and the instructions from Moreland, "Now, have at it."This is obviously an understatement. On the other handMoreland, who was inclined to overstate, testified that hetrained Dennard. According to him he had a cashier write theprices on invoices for him, gave him the liquor price book,and spent between 45 minutes to an hour in the liquor aisleexplainingthe operation to him, including the importance ofthe invoices. He testified that he specifically told Dennard tobring the invoices to the office girl when he finished to avoidloss. It does not appear that he explained to Dennard the legalconsequences of a failure to pay for the liquor within 15 daysof delivery which would result in the purchaser being stop-listed and unable to purchase liquor from any distributor inthe state. Dennard did understand that he was supposed toturn the invoices into the office when he was finished withthem. But, the importance of doing this as he finished witheach invoice apparently escaped him because he kept all ofthem in the aisle where he was working for the balance of theweek.5.Dennard's performance as liquor clerka.Conditionof theliquor aisleAfter his initial orientation of Dennard,Moreland re-turned to him every 10 or 15 minutes on Tuesday to see howhe was doing. Moreland did not observe anything out of 494 ,DECISIONSOF NATIONALLABOR RELATIONS BOARDorder. Dennard told him he was getting along okay.Bearingin mind that the liquor operation was the immediate responsi-bility of Moreland, I think he would have been quick to noticeanything significantly wrong with the liquor operation onTuesday afternoon. Because he did not, I infer that on thatday things were substantially in order.After he worked on the liquor aisle during the afternoonof Tuesday, Dennard continued to perform his regular dutieson the paper aisle during the evening hours. He did the samething on Wednesday and Thursday.Wholesale liquor deliveries to the store were made on Tues-day, July 23, Wednesday, July 24, and also on Thursday, July25.Ninty percent of Dennard's work on the liquor aisle waspricing and shelving the newly received merchandise. As hefinished working on the liquor aisle each day he put theinvoices received up to that point on the shelves behind thebottles instead of turning them in to the girl in the office.There is no evidence to indicate that things were not inorder when he finished working the aisle on Wednesday.McConnell had been in the store on both Tuesday andWednesday, he testified that he never checked the liquoraisle.Moreland was not on duty Wednesday. But theassist-ant manager (who did not testify) was on duty. According tothe uncontradicted testimony of Dennard, after they hadfinished work in the evening the assistant manager showedDennard some grocery shelves that had been poorly stockedby another clerk. The assistant manager told him that he,another clerk named Rick, and McConnell were the onlyones in the store really worth having. He said he would tryto get Dennard a pay raise. There were no reports that daythat the liquor aisle was in disarray. I infer that as of thatpoint, except for the invoices left in the aisle, it was in order.Dennard also testified that the next afternoon, whichwould have been Thursday, Moreland came to him during hislunchbreak and told him he thought he was one of the beststockboys he had ever seen and would try to get hima raise.This testimonyalso isnot contradicted.Moreland was in the store that day. For the first hour hewas in the courtesy booth; for the next 4 hours he wasin aisles1 through 8 "ordering the store." This brought him to withinone aisle of the liquor which was number 9. Moreland hadlunch from 12:30 to 1:30. From 1:30 to 2:30, according tohim, he was all over the store, but mainly was bagging grocer-ies at the cashier's checkout counters. At 2:30 he left for adoctor's appointment and did not return that day. Consider-ing that he was working near the liquor aisle during some ofthe morning and in the early afternoon was at some point allover the store, I infer that at the time he left at 2:30 the liquoraisle was not in obvious disarray. If, as I find below, the liquoraisle wasin disarray on Friday intermsof having boxes andcases strewn around, it must have gotten that way after 2:30Thursday afternoon.Dennard admitted that on Thursday he did not get every-thing out on the liquor shelves. He left 12 to 15 unfinishedcases on a flat car at the back of the aisle. He testified thathe blocked out the shelves so that they looked full even wherethey were not and left them neat; that everything he put upwas priced; that he burned all the empty boxes and did notleave any in the aisle. But he kept the invoices and the pricebook in theaislebecause he had more work to do.Dennard also testified that when he left on Thursday nightthe liquor aisle was straight, prices were okay, and no boxeswere stacked in theaisle.He said, "I am saying that I did notmessthataisleup." He further testified, `-lo, sir, I did notmessthat aisle up intentionally or by accident. I know whatI am doing and I can stockit.It is apretty basic thing."Yet the evidence is overwhelming that on Friday the liquoraislewas in considerable disarray. According to Morelandthe problem surfaced between 10 and 11 on Friday morningafter cashiers brought to his attention three incidents of mis-priced liquor. This caused him to inspect the liquor aisle. Hetestified he found several bottles of mispriced Sangria, looseliquor bottles strewn around, openedcasesapparently leftover from the night before still sitting in theaisle,whole caseswhich had not been moved to the liquor stockroom, emptyboxes which had not been burned, and invoices for the entireweek's deliveries, some behind merchandise on the shelvesand a few in an empty box where there was a risk they wouldbe inadvertantly burned.Eddie Gammon, the regular liquor clerk corroboratedMoreland as to the condition of the liquoraisle.Gammon hadbeen out all week but called at the store on Friday eveningto see if he could go to work on Monday. At that time helooked at the liquor aisle and found it "in disarray." Hetestified, "I couldn't believe what I hadseen."According tohim, there were several items on the aisle with three differentprices, wine was in the liquor section, bourbons were in thewhisky sections and whisky was in the bourbon section, bot-tles which should have been priced with a stamper had beenpriced with a label gun in a manner which would allow pricesto be altered by a customer. And Steve Murphey who workedin the liquor stockroom the next day (Saturday) testified thatduring that day when he was in the liquor aisle obtainingprices or moving cases from the aisle to the stockroom, twoor three customers complained to him about mispriced mer-chandise.The problem may have been complicated by additionaldeliveries of liquor on Friday. Although the "received" stampon them is not entirely clear, three of the liquor invoices inevidence appear to be for goods delivered on Friday. Undernormal practice such merchandise would be spotted by thedelivery man at the end of the liquor aisle.I find that on Friday the liquoraislewas not in satisfactorycondition, although not in as bad condition as Moreland'stestimony indicates. I make this limited finding because hisdemeanor as a witness and his testimony as a whole indicatehe was given to overstatement. Further, he did nothing tocorrect the situation until the next day. There was somereason for this because the store was busy on Friday and,although it was also busy Saturday, Moreland had more peo-ple working on that day. Nevertheless, if the liquor aisle wasin asdisastrous shape as Moreland's testimony indicates, hewould have done something about it immediately. As it was,he let it go until Saturday morning when he put a couple ofextra cashiers and stock clerks on the liquoraislein the liquorstockroom with instructions to clean them up.b.Condition of the liquor stockroomDennard testified that when he left on Thursday night theliquor stockroom was neat and straightened out and that it BREAUX MART, INC.,was ready for inventory except that unopened cases had notbeen marked.Opened cases were marked on the outside. Headmitted he had not gotten to all incoming stock on Thurs-day. He also admitted that the room was full of back stock.He testified it looked messy because there were 30 boxes onthe floor, but then said, however, that they were stackedneatly.He also stated that therewas abox half filled withbroken bottles saved for the purpose of making claims to theliquor distributors.On Friday one of the cashiers who doubled as drug clerkcomplained to Moreland that she could not get back to thedrugs in the liquor stockroom. After inspecting the liquoraisleMoreland also inspected the stockroom. He describedwhat he found as "a disaster area-a mess." According tohim bottles were thrown about, full cases had been stackedon half cases and had fallen over resulting in broken bottles,and there were empty boxes in the room, all of whichimpeded access to the drug and cigarette supplies. He testifieditwas then that he decided to terminate Dennard.Other evidence also corroborates Moreland regarding thecondition of the liquor stockroom. Gammon saw it Fridaynight and found it in disarray. On Saturday morning Mur-phey was instructed by Moreland to straighten out the liquorstockroom. According to Murphey, whom I credit, most ofthe cases were not marked with the price in preparation forinventory, there were broken bottles on the floor, differenttypes of liquor had been put in the same boxes, unmarkedbottles had been placed on the shelves, various types of liquorhad been scattered in different places so that all the sametypes of liquor were not together. In Murphey's words, "Itwas just a mess." He spent 2 hours working there Saturdayand did not finish, and Sunday he worked an additional 5 to6 hours, with help for 3 to 4 hours from a cashier, before theplace was cleaned up.6.Thedischarge of DennardThe circumstances of Dennard's discharge are substan-tially undisputed. On Saturday evening, July 27, he came tothe warehouse area of the store shortly before 7 p.m. whenhe was scheduled to start work. Moreland, who had come tothe rear for coffee, told him he did not like the job he haddone on the liquoraisle;that it was one of the worst he hadeverseen.Dennard explained he had done the best he could.Moreland apparently left without saying anything further.McConnell then came back and told Dennard he had doneone of the worst jobs he had ever seen on the liquoraisle, andbesides, he had misworked it. McConnell continued that hehad also been late on Monday so they no longer needed him.Dennard testified that he was angry, shakey, and frustratedat being fired and that heated discussion resulted. Moreland,returning to the scene, told Dennard that he thought he wasone of the worst stock clerks he had ever seen. Dennarddemanded they take him to the liquor aisle and show him hismistakes. But Moreland refused. Dennard accused him offiring him because of hisunionactivity.Moreland denied it,saying he knew nothing about the Union. Dennard againasked to be shown the liquor aisle and Moreland againrefused.Moreland told him to leave the store. The heateddiscussion, within hearing of customers, continued from 5 to10 minutes while Moreland and McConnell gradually ush-495ered him out through the front of the store. Dennard was notshown the employee status report prepared by McConnellwhich indicated he was dismissed because he "did not showup for work-mispriced liquor shipment." The fact that thereport was not shown to him is immaterial inasmuch as sub-stantially the same information was given to him verbally.7.Themotive for the dischargeSome of the circumstances in this case indicate that Den-nard's activity on behalf of the Union, including his talk ofthe advantage of union representation,and his attempts tointerest other employees in the Union and to arrange a meet-ing of employees with a union official, motivated Respondentto discharge him. Thus, the violations of Section 8(a)(1) byMcConnell in twice stating that the store would probablyclose if the Union came in, and his admonitions to two otherclerks not to discuss the Union with Dennard, all show anantiunion attitude on the part of management.Respondent is chargeable with 'knowledge of Dennard'sunion activity. It is undisputed that McConnell knew of hisunion activity.Respondent contends that Store ManagerMoreland made the decision to discharge and he did notknow. The record shows that Moreland made the decision.His testimony and that of McConnell indicates the decisionwas his and not anyone lower in management. The record issilent on whether he discussed the matter with higher man-agement.In support of its contention that Moreland was ignorant ofDennard's union activity Respondent points to Moreland'sdenial of knowledge both in his testimony and at the time ofdischarge;McConnell's testimony that he did not pass on hisown knowledge to Moreland because he did not want him toknow he was drinking beer with the boys; and the evidencethat Moreland was away on vacation during the second weekof Dennard's employment.But Dennard's testimony, which I credit, indicates he wastalking union during all 3 weeks of his employment. Duringthe third week Moreland was on duty during part of two dayshifts when Dennard worked.Although McConnell indicated he was embarrassed to tellMoreland about the "bullsession" on July 26, it should benoted that that was during the third week. As already foundherein,McConnell knew of theunionactivity in mid-July,during Dennard's second week while Moreland was in At-lanta.When Moreland returned on Sunday, July 21, McCon-nell conferred with him in his apartment. This itself seemsunusual since the record does not indicate anything but abusiness relationship between them.It is inconceivable thatMcConnell did not then apprise Moreland about his ownknowledge of the union activity. -McConnell felt stronglyenough about the Union to have already declared his senti-ments to employees and to have committed unfair labor prac-tices in so doing. In these circumstances I do not creditMoreland's denial of knowledge, even though he also madeit at the time of discharge, nor McConnell's testimony thathe did not fill him in on this subject. If on the Sunday he filledhim in about other store conditions,he would also have men-tioned this topic. I find that at the time of discharge bothMcConnell and Moreland knew of Dennard's activity. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDAnother circumstance tending to show discriminatory mo-tive is the timing of the discharge, without notice to Dennard,shortly after the "bullsession" of July 26 and shortly beforea proposed meeting the next Sunday witha unionofficial. Thetiming, together with the other circumstances noted above,wouldsustaina finding of discriminatory motive if the recordstopped there, but it does not.As noted above, there is substantial evidence of cause fordischarge. In his testimony Moreland may well have exag-gerated the cause, but his testimony does not stand alone.There is adequate evidence corroborating him on the proposi-tion that Dennard had demonstrated incompetence in han-dling the liquor.I exclude from this demonstrated cause his failure to showup early the previous Monday afternoon because, as notedearlier herein, I find Respondent's reliance on that incidentto be pretextual.-The General Counsel urges that Respondent's reliance onDennard'smishandlingof the liquor was also pretextual. Hecontends that Moreland did not confront Dennard and obtainhis explanation for the alleged incompetence. But Dennard'sown testimony establishes that before McConnell gave himthe,word Moreland told him he thought he had done a poorjob and Dennardgave ashis explanation that he had done thebest he could. This was a confrontation of sorts. In fairnessto Dennard it must be noted that he apparently was givenmore to do than he could handle. Moreland may well havemade a managerialmisjudgment in sending a boy on a man'sjob and in failing to insure that adequate supervision wasgiven. But inequities unrelated to protected conduct are of noconcern in an unfair labor practice case.The General Counsel also emphasizes that Morelandrefused to show Dennard his mistakes on the liquor aisle.This might be persuasive if the record did not show thatDennard had become loud and obstreperous within hearingof customers.Moreland had no practical alternative but tousher him out of the store.It ispossible to speculate that Respondent mounted anelaborate scheme to set Dennard up by sabotaging the liquoraisle andstockroom.But it isunlikely that Moreland wouldhave run the risk of damage to store business that such ascheme would have involved.The issue of motive boils down to some evidence of dis-criminatory motive and clear evidence of cause for discharge.There is nothing in this case which justifies a finding thatRespondent ignored the lawfulreasonand acted on the un-lawful one. In these circumstances there is insufficient evi;dence to sustain a finding that Respondent acted substantiallyfrom a discriminatory motive.John C. Mandel SecurityBureau,Inc.,202 NLRB 117, 121 (1973). Thus the GeneralCounsel has failed to establish by a preponderance of evi-dence that the motive for the discharge was one forbidden bySection 8(a)(3). Absent a finding of unlawful discharge, thereis no basis for finding an obligation to reinstate.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III above,occurring in connection with the operations described in sec-tion I, above, have a close,' intimate, and substantial relation-ship to trade, traffic, and commerce between the severalStates and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce. They areunfair labor practices affecting commerce within the meaningof Sections 8(a)(1) and 2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Respondentis anemployer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section7 of the Act, and has committed, and is committing, unfairlabor practices within the meaning of Section 8(a)(1) of theAct by: (a) telling employees that the store would close if theyselected a union to represent them, and (b) instructing em-ployees not to discuss the Union with a known union advo-cate.4.Respondent has not committed an unfair labor practicein discharging and in failing to reinstate, John David Den-nard.-5.The unfair labor practices found above affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefrom andtake certain affirmative action to effectuate the policies of theAct, including posting appropriate notices at its premises.[Recommended Order omitted from publication.]